Spencer, J.
Each of these actions involves an appeal from a judgment entered by the district court for Lancaster County, decreeing a loan to be void and uncollectible because of usury, and granting specific relief.
The appellant in each case, Mobile Home Finance Company, a corporation, restricted its appeal to the effect upon the judgment of the trial court of the subsequent enactment of Legislative Bill 16, Laws 1963, Special Session, chapter 8, page 98, and Legislative Bill 17, Laws 1963, Special Session, chapter 9, page 103.
*390•The questions presented in each of these cases are, identical with the ones raised and discussed in the case of Kometscher v. Wade, ante p. 299, 128 N. W. 2d 781. Our decision in these cases is governed by the rule therein announced.
The judgment of the trial court in each of these cases is therefore affirmed, for the reasons set out in Kometscher v. Wade, supra.
Affirmed. •